Citation Nr: 0516383	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-35 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which increased the disability rating 
for post-traumatic stress disorder (PTSD) from 30 to 70 
percent disabling effective August 20, 2002.  

The January 2003 decision also denied entitlement to service 
connection for autoimmune disease; entitlement to increased 
ratings for pruritic dermatitis, malaria, amoebic dysentery, 
right thumb scar, and residuals of a shell fragment wound of 
the left upper arm; and to a total disability rating based on 
individual unemployability (TDIU).  The veteran's 
representative submitted a notice of disagreement in October 
2003.  The notice of disagreement indicated that the veteran 
wanted to appeal all issues decided in the January 2003 
rating decision.   Later in October 2003, the RO issued a 
statement of the case concerning all the issues decided in 
the January 2003 rating decision.

In November 2003, the veteran submitted a VA form 9, Appeal 
to Board of Veterans' Appeals, in which he indicated that he 
only wanted to appeal the issue of entitlement to an 
evaluation in excess of 70 percent for PTSD.  He added that 
he was "appealing the rating of PTSD at 70%."

Despite the veteran's statements on his substantive appeal, 
his representative submitted argument in December 2003, 
listing all the issues from the statement of the case as 
being on appeal, and the RO certified all the issues from the 
statement of the case as being on appeal.

In May 2005, the Board advised the veteran and his 
representative that it questioned whether he had submitted 
substantive appeals as to the issues other than the PTSD 
claim.  Later that month the veteran responded that he only 
intended to appeal the PTSD issue.  Accordingly, the Board 
finds that the only issue currently before it is entitlement 
to an evaluation in excess of 70 percent for PTSD.  See 
38 C.F.R. §§ 20.200, 20.204 (2004) (defining what constitutes 
an appeal, and providing for withdrawal of an appeal).


FINDING OF FACT

PTSD causes disability that approximates total occupational 
and social inadaptability.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, as amended, imposes heightened 
duties on VA to provide notice and assistance to claimants 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


Rating Criteria

Service connected disabilities are generally evaluated under 
VA's schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Par 4 (2004).  The schedule is based, as far as 
practicable, upon the average impairments of earning capacity 
resulting from such injuries in civil occupations.  Id.

The rating criteria for PTSD are found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and the General Rating Formula for 
Mental Disorders.  A 100 percent rating is warranted where 
the disability results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Courts have interpreted the General Rating Formula for 
Mental Disorders as providing that the only basis for a 100 
percent rating for disability rated in accordance with the 
formula are total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004) 

Because this is an increased rating claim, the most recent 
evidence is given precedence over past examinations.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Analysis

The most recent VA examination took place in September 2002.  
On that examination it was reported that the veteran had 
stopped working due to physical disabilities.  The only 
psychiatric diagnoses were PTSD with recent exacerbation 
secondary to health status, and alcohol dependence in 
remission.  The veteran was assigned a global assessment of 
function score of 42.  That score contemplates serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job).  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2004).

In a statement dated in November 2003, a private physician 
wrote that the veteran's PTSD, "if we take away his many 
other health problems, would in and of itself render him 
unable to sustain gainfull (sic) employment."

While a March 2002 VA examination found the veteran to have a 
higher level of functioning with a GAF of 55, this evidence 
is less probative because it is less recent.

The most recent evidence can be read as saying that PTSD 
precludes the veteran from maintaining gainful employment.  
Such impairment is equivalent to total occupational 
impairment.  

The veteran has some social interactions inasmuch as he 
remains married.  No other social interactions have been 
reported.  Given that he has total occupational impairment 
and an apparently constricted level of social functioning, 
the Board finds that his symptoms approximate total 
occupational and social impairment.  38 C.F.R. §§ 4.7, 4.21 
(2004).

Accordingly, the Board finds that a 100 percent rating is 
warranted for PTSD.


ORDER

Entitlement to a 100 percent rating for PTSD is granted.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


